THE COURT.
The respondents moved to dismiss the appeal from the judgment taken by the appellants upon the ground that the notice of appeal - was filed too late. This question turns upon whether or not there was a motion pending for a new trial. Appellants claim that the notice of intention to move for a new trial was not properly served and filed. Since the hearing of the motion affidavits have been filed showing that the notice of intention to move for a new trial was properly served by mail. The notice *337of appeal from the judgment was filed within due time after the disposition of the motion for a new trial and the motion to dismiss the appeal from the judgment is, therefore, denied.